DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  the limitation “said base member being superimposed the roof” in lines 4 – 5 of claim 1 and lines 6 – 7 of claim 15 is not grammatically correct and should be changed to “said base member being superimposed over the roof …” 
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the limitations “A roof vent and anchoring apparatus that is operable to be superimposed a roof” in line 1 and “said base member being superimposed the roof of the structure” in lines 7 – 8 are not grammatically correct and should be changed to “A roof vent and anchoring apparatus that is operable to be superimposed over a roof…” and “said base member being superimposed over the roof of the structure” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 have the limitation “said lower member being perpendicular to said,” at lines 12 and 11 respectively, which is unclear because it is missing a word or a limitation. The rejections could be obviated by amending the limitations to “said lower member being perpendicular to said base member” since that is the likely intention from the context of the claims and the drawings.
Claims 9 – 14 and 16 – 19 are rejected for depending from rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Giroux (US 10,898,741 B2) (hereinafter “Giroux”) in view of Damron (US 5,561,952) (hereinafter “Damron”), further in view of Small (US 9,458,640 B2) (hereinafter “Small”), and further in view of Byrd (US 9.492,693 B2) (hereinafter “Byrd”). Giroux is in the Applicant’s field of endeavor because it discloses a combination roof vent and anchoring apparatus. Damron is in the Applicant’s field of endeavor, a roof vent. Small is in the Applicant’s field of endeavor, an anchoring apparatus configured to be installed on a roof of a structure. Byrd is reasonably pertinent to a problem faced by the inventor by teaching a safety anchoring assembly including a rod and blocks mounted to a vertical structure. These four references, when considered together, teach all of the elements recited in claims 1 – 3 and 8 of this application.
Regarding claim 1, Giroux discloses a roof vent (50, Fig. 11) and anchoring apparatus (2, Fig. 1) configured to be installed on a roof of a structure (col. 1 lines 36 – 46) comprising: a base member (bottom plate 58), said base member being planar in manner (Fig. 13), said base member having a first side and a second side (top and bottom sides, Fig. 13), said base member being superposed the roof of the structure (implicitly disclosed, since it is a “roof vent” bottom plate 58, col. 4 line 4); a lower member (68), said lower member being secured to said first side of said base member (top side of 58, Fig. 13 showing the lower member is secured to the base plate 58), said lower member having at least one wall forming an interior volume (Fig. 14), said lower member operable to atmospherically couple a portion of the structure with an external environment (functional limitation that Giroux can perform due to the aperture 67 in the 
Damron teaches said upper member (hood 24) being secured to said lower member (conduit 23, Fig. 6, col. 5 lines 61 – 64, “24 is pressed down over conduit 23 until the locking is complete”), said upper member opposite said base member (base/flange 22, configuration of Fig. 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the upper member is secured to the lower member as specified by Damron in order to make clear that the vent assembly components are secured together rigidly since in Giroux the upper member is secured to the lower member only indirectly through the base member. Damron does not explicitly teach said anchor assembly being secured to said base member and said at least one wall of said lower member.
Small teaches said anchor assembly (constant torque device assembly 30) being secured to said base member (18, Fig. 1A). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the anchor assembly is secured to the base member as taught by Small in order to distribute the forces generated by the anchor assembly when 
Byrd teaches said anchor assembly (bar 314 and stanchions 316 and 318) being secured to said at least one wall of said lower member (314, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the anchor assembly being secured to the wall of the lower member as taught by Byrd in order to utilize structure for securing that is more accessible and easier for attaching a safety line than Giroux. 
Regarding claim 2, Giroux further discloses an attachment assembly (the assembly including 4, 5, 6, 7, and 10 in Fig. 1), said attachment assembly being operably secured to said second side of said base member (58, col. 1 lines 53 – 54), said attachment assembly operable to secure the roof vent and anchoring apparatus to an element under the roof of the structure (roof truss 8, Fig. 1, functional limitation that Giroux can perform, col. 3 lines 16 – 20).
Regarding claim 3, Giroux further discloses the attachment assembly further includes a bar member (7, Figs. 1, 3, and 4), said bar member operable to engage the element under the roof of the structure (roof truss 8, Fig. 1).
Regarding claim 8, Giroux discloses a roof vent (50, Fig. 11) and anchoring apparatus (2, Fig. 1) that is operable to be superposed a roof of a building (col. 1 lines 36 – 46) and provide an atmospheric vent (functional limitation that Giroux can perform due to the aperture 67 in the plate 58) and further provide the ability to provide a secure connection for a safety element configured to ensure the safety of a human on the roof plurality of walls, said upper member being secured to said lower member, said upper member opposite said base member, said upper member configured to cover said lower member; said anchor assembly being secured to said base member and one of said plurality of walls of said lower member, said anchor assembly having a first block member and a second block member, said anchor assembly further including a rod member, said rod member being intermediate said first block member and said second block member.
Damron teaches said upper member (hood 24) being secured to said lower member (conduit 23, Fig. 6, col. 5 lines 61 – 64, “24 is pressed down over conduit 23 until the locking is complete”), said upper member opposite said base member (base/flange 22, configuration of Fig. 6), said upper member configured to cover said plurality of walls, said anchor assembly being secured to said base member and one of said plurality of walls of said lower member, said anchor assembly having a first block member and a second block member, said anchor assembly further including a rod member, said rod member being intermediate said first block member and said second block member.
Small teaches said anchor assembly (constant torque device assembly 30) being secured to said base member (18, Fig. 1A), said anchor assembly having a first block member and a second block member (trapezoidal structures at each end of rod 32 in Figs. 1A and 1B), said anchor assembly further including a rod member (32), said rod member being intermediate said first block member and said second block member (Figs. 1A and 1B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the anchor assembly structures as taught by Small in order to distribute the operating load more broadly than in Giroux, which discloses a single structure, the D-ring, that takes all of the load, which would be less likely to fail during operation. Small does not explicitly teach said lower member wall is a plurality
Byrd teaches said lower member wall is a plurality of walls (unnumbered but included in bucket 106 in Figs. 1 and 3, and plate 312), said anchor assembly (bar 314 and stanchions 316 and 318) being secured to one of said plurality of walls of said lower member (314, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the anchor assembly being secured to the wall of the lower member as taught by Byrd in order to utilize structure for securing that is more accessible and easier for attaching a safety line than Giroux.
Claims 4 – 7 and 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giroux as modified by Damron, Small, and Byrd as applied to claims 1 and 8 respectively above, and further in view of Rohlf (US 5,687,535) (hereinafter “Rohlf”). Rohlf is also in the Applicant’s field of endeavor, an anchoring apparatus configured to be installed on a roof of a structure. These five references, when considered together, teach all of the elements recited in claims 4 – 7 and 9 – 14 of this application.
Regarding claim 4, Giroux as modified by Damron, Small, and Byrd as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 4 of this application further discloses at least one bolt member, said at least one bolt member extending downward from said second side of said base member, said at least one bolt member operably coupling said bar member to said base member. Giroux as modified by Damron, Small, and Byrd does not explicitly disclose this additional limitation.
Rohlf teaches at least one bolt member (28), said at least one bolt member extending downward from said second side of said base member (underside of base 
Regarding claim 5, Giroux as modified by Damron, Small, Byrd, and Rohlf as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 5 of this application further discloses said anchor assembly further includes a rod member, said rod member being oriented so as to have operably coupled thereto a safety element configured to support a human. Giroux as modified by Damron, Byrd, and Rohlf does not explicitly contain this additional limitation.
Small teaches said anchor assembly (30) further includes a rod member (32), said rod member being oriented so as to have operably coupled thereto a safety element  (12 and 24, Figs. 1A and 1B) configured to support a human (functional limitation that Small can perform as shown in Fig. 14B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the rod member as taught by Small in order to spread the point load of Giroux over a larger area that therefore increases the safety of the device overall.
Regarding claim 6, Giroux as modified by Damron, Small, Byrd, and Rohlf as described above teaches all the elements of claim 5 upon which this claim depends. 
Small teaches the anchor assembly (30) further includes a first block member and a second block member opposedly coupled on said rod member (trapezoidal structures unnumbered but shown at the end of the rod 32 in Figs. 1A and 1B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the block members as taught by Small in order to provide convenient mounting structures that are simple to manufacture with which to mount the rod on the base member.
Regarding claim 7, Giroux as modified by Damron, Small, Byrd, and Rohlf as described above teaches all the elements of claim 6 upon which this claim depends. However, claim 7 of this application further discloses said first block member and said second block member are secured to said first side of said base member and a portion of said at least one wall of said lower member. Giroux as modified by Damron, and Rohlf does not explicitly contain this additional limitation.
Small teaches said first block member and said second block member are secured to said first side of said base member (upper side of base plate 18, Figs. 1A and 1B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the block members are secured to said first side of said base member as taught by Small in order to further help to spread the operating load from a single point in Giroux to a 
Byrd further teaches the first and second block members (316, 318) are secured to a portion of said at least one wall of said lower member (312, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the block structure taught by Byrd in order to further help to spread the operating load from a single point in Giroux to a broader region using the blocks of Byrd. 
Regarding claim 9, Giroux as modified by Damron, Small, and Byrd as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 9 of this application further discloses an attachment assembly, said attachment assembly being secured to said second side of said base member, said attachment assembly having at least one bolt member, said attachment assembly having a bar member, said bar member being coupled to said at least one bolt member distal to said base member. Giroux as modified by Damron, Small, and Byrd does not explicitly contain this additional limitation.
Rohlf teaches an attachment assembly (roof anchor 10 including D-ring 16 and clamp plate 18, Fig. 3 and 4), said attachment assembly being secured to said second side of said base member (base plate 22), said attachment assembly having at least one bolt member (28), said attachment assembly having a bar member (36), said bar member being coupled to said at least one bolt member distal to said base member (Figs. 3 and 4). It would have been obvious to a person having ordinary skill in the art at 
Regarding claim 10, Giroux as modified by Damron, Small, Byrd, and Rohlf as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 10 of this application further discloses said first block member is secured to said first side of said base member and a front wall of said lower member. Giroux as modified by Damron and Rohlf does not explicitly contain this additional limitation.
Small further teaches said first block member (left side trapezoidal structure at the end of rod 32 in Figs. 1A and 1B, for example) is secured to said first side of said base member (top of base plate 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the block member is secured to said first side of said base member as taught by Small in order to further help to spread the operating load from a single point in Giroux to a broader region using the block of Small. Small does not explicitly teach said first block member is secured to a front wall of said lower member.
Byrd further teaches said first block member (316) is secured to a front wall of said lower member (312, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the block structure taught by Byrd in order to further help 
Regarding claim 11, Giroux as modified by Damron, Small, Byrd, and Rohlf as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 11 of this application further discloses said second block member is secured to said first side of said base member and a front wall of said lower member. Giroux as modified by Damron and Rohlf does not explicitly contain this additional limitation.
Small further teaches said second block member (right side trapezoidal structure at the end of rod 32 in Figs. 1A and 1B, for example) is secured to said first side of said base member (top of base plate 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the block member is secured to said first side of said base member as taught by Small in order to further help to spread the operating load from a single point in Giroux to a broader region using the block of Small. Small does not explicitly teach said second block member is secured to a front wall of said lower member.
Byrd further teaches said second block member (318) is secured to a front wall of said lower member (312, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the block structure taught by Byrd in order to further help to spread the operating load from a single point in Giroux to a broader region using the blocks of Byrd.
Regarding claim 12, Giroux as modified by Damron, Small, Byrd, and Rohlf as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses said rod member is secured to said first block member and said second block member so as to have a void intermediate said rod member and said first side of said base member. Giroux as modified by Damron, Byrd, and Rohlf does not explicitly disclose this additional limitation.
Small teaches said rod member (32) is secured to said first block member and said second block member so as to have a void intermediate said rod member and said first side of said base member (Figs. 1A and 1B show an unnumbered void between the rod member 32 and base plate 32). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the structure taught by Small in order to provide more space for attaching safety gear such as the post 12 and hook 24, making it easier to attach than the D-ring of Giroux.
Regarding claim 13, Giroux as modified by Damron, Small, Byrd, and Rohlf as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 13 of this application further discloses said bar member is elongated in shape and configured to engage an element of the building providing structural support for the roof. Giroux as modified by Damron, Small, and Byrd does not explicitly contain this additional limitation.
Rohlf teaches said bar member (36) is elongated in shape (Fig. 3) and configured to engage an element of the building providing structural support for the roof 
Regarding claim 14, Giroux further discloses the roof vent and anchoring apparatus is manufactured from metal (col. 3 lines 23 – 24, 34 – 35, 45 – 46, 59 – 60).
Regarding claim 15, Giroux discloses a roof vent (50, Fig. 11) and anchoring apparatus (2, Fig. 1) configured to provide a vent for a building (functional limitation that Giroux can perform due to the aperture 67 in the plate 58) and provide an anchoring location for a safety element that is operable to ensure safety of an individual traversing on a roof (col. 1 lines 5 – 10) wherein the roof vent and anchoring apparatus comprises: a base member (bottom plate 58), said base member being planar in manner (Fig. 13), said base member having a first side and a second side (top and bottom sides, Fig. 13), said base member being superposed the roof of the structure (implicitly disclosed, since it is a “roof vent” bottom plate 58, col. 4 line 4); a lower member (68), said lower member being secured to said first side of said base member (upper side of bottom plate 58, Fig. 13), said lower member having a wall (Figs. 13, 14), said lower member extending upward from said first side of said base member (Fig. 13), said wall of said lower member being perpendicular to said (Fig. 13), an upper member (hood 52, Figs. 11 and 12), an anchor assembly (the assembly of items 12, 14, 16, and 18 in Fig. 1); and an attachment assembly (the assembly including 4, 5, 6, 7, and 10 in Fig. 1). Giroux does not explicitly disclose the wall is a plurality of walls; said upper member being secured to said lower member, said upper member opposite said base member, said 
Damron teaches said upper member (hood 24) being secured to said lower member (conduit 23, Fig. 6, col. 5 lines 61 – 64, “24 is pressed down over conduit 23 until the locking is complete”), said upper member opposite said base member (base/flange 22, configuration of Fig. 6), said upper member configured to cover said lower member (Fig. 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the upper member is secured to the lower member as specified by Damron in order to make clear that the vent assembly components are secured together rigidly since in Giroux the upper member is secured to the lower member only indirectly through the base member. Damron does not explicitly teach the wall is a plurality of walls; said anchor assembly being secured to said base member and one of said plurality of walls of said lower member, said anchor assembly having a first block member and a second block member, said anchor assembly further including a rod 
Small teaches said anchor assembly (constant torque device assembly 30) being secured to said base member (18, Fig. 1A), said anchor assembly having a first block member and a second block member (trapezoidal structures at each end of rod 32 in Figs. 1A and 1B), said anchor assembly further including a rod member (32), said rod member being intermediate said first block member and said second block member (Figs. 1A and 1B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the anchor assembly structures as taught by Small in order to distribute the operating load more broadly than in Giroux, which discloses a single structure, the D-ring, that takes all of the load, which would be less likely to fail during operation. Small does not explicitly teach the wall is a plurality of
Byrd teaches the wall is a plurality of walls (unnumbered but included in bucket 106 in Figs. 1 and 3, and plate 312); said anchor assembly (bar 314 and stanchions 316 and 318) being secured to one of said plurality of walls of said lower member (314, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the anchor assembly being secured to the wall of the lower member as taught by Byrd in order to utilize structure for securing that is more accessible and easier for attaching a safety line than Giroux. Byrd does not explicitly teach said attachment assembly being secured to said second side of said base member, said attachment assembly having a first bolt member and a second bolt member, said attachment assembly having a bar member, said bar member having a first end and a second end, said bar member being coupled to said first bolt member and said second bolt member distal to said base member.
Rohlf teaches said attachment assembly (roof anchor 10 including D-ring 16 and clamp plate 18, Fig. 3 and 4) being secured to said second side of said base member (base plate 22), said attachment assembly having a first bolt member and a second bolt member (28 x 2, Fig 3), said attachment assembly having a bar member (36), said bar member having a first end and a second end (left and right, Fig. 3), said bar member being coupled to said first bolt member and said second bolt member distal to said base member (Figs. 3 and 4). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the bolt and bar assembly as taught by Rohlf in order to provide a structure that is easier and less expensive than the bar structure of Giroux since bolts and straight bars are less expensive to make than bent and welded bars 7 of Giroux.
Regarding claim 16, Giroux as modified by Damron, Small, Byrd, and Rohlf as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 16 of this application further discloses said first bolt member is secured to said bar member proximate said first end thereof. Giroux as modified by Damron, Small, and Byrd does not explicitly contain this additional limitation.
Rohlf teaches said first bolt member (28 left, Fig. 3) is secured to said bar member (36) proximate said first end thereof (left side, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the bolt on the first end of the bar as taught by Rohlf in order to leave enough bar to span the rafter R and hold the anchoring apparatus in place.
Regarding claim 17, Giroux as modified by Damron, Small, Byrd, and Rohlf as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 17 of this application further discloses said second bolt member is secured to said bar member proximate the second end thereof. Giroux as modified by Damron, Small, and Byrd does not explicitly contain this additional limitation.
Rohlf teaches said second bolt member (28, right) is secured to said bar member proximate the second end thereof (right side, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the bolt on the second end of the bar as taught by Rohlf in order to leave enough bar to span the rafter R and even more firmly hold the anchoring apparatus in place.
Regarding claim 18, Giroux as modified by Damron, Small, Byrd, and Rohlf as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 18 of this application further discloses said first block member and said second block member are secured to said first side of said base member and a front wall of said lower member. Giroux as modified by Damron, and Rohlf does not explicitly contain this additional limitation.
Small further teaches said first block member and said second block member (unnumbered trapezoidal structures at each end of rod 32 in Figs. 1A and 1B) are secured to said first side of said base member (upper side of 18, Figs. 1A and 1B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the block members are secured to said first side of said base member as taught by Small in order to further help to spread the operating load from a single point in Giroux to a broader region using the blocks of Small. Small does not explicitly teach said first block member and said second block member are secured to a front wall of said lower member.
Byrd further teaches said first block member and said second block member (316, 318) are secured to a front wall of said lower member (312, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Giroux by adding the block structure taught by Byrd in order to further help to spread the operating load from a single point in Giroux to a broader region using the blocks of Byrd.
Regarding claim 19, Giroux further discloses the roof vent and anchoring apparatus is manufactured from metal (col. 3 lines 23 – 24, 34 – 35, 45 – 46, 59 – 60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horrigan (US 5,454,197) discloses an anchoring assembly mounted on a roof with bolts and bars, but is bolted in laterally from the base plate and not downwardly.
Cody (US 5,011,106) discloses an anchoring assembly mount on a roof that is bolted through, but is secured to the roof with a plurality of plates and not a single bar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746